In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00179-CR



          HOMERO CONTRERAS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 22nd District Court
                 Hays County, Texas
             Trial Court No. CR-17-0252




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Appellant Homero Contreras was convicted of aggravated sexual assault and sentenced to

seventeen years’ imprisonment. This is his direct appeal from that conviction.

       Contreras’ attorney, Ken Mahaffey, has filed a motion in this Court seeking to withdraw

as counsel for medical reasons. We abate the matter to the trial court to determine whether

Mahaffey should be permitted to withdraw and whether new appellate counsel should be

appointed. If the trial court grants Mahaffey’s motion to withdraw and determines that new

appellate counsel should be appointed, then it should make the appointment, enter a written

memorialization of the appointment into the record of the case, and present the written

memorialization to this Court in the form of a supplemental clerk’s record within five days of the

date of this order, or on or before December 3, 2018. If new appellate counsel is appointed, then

Mahaffey’s obligations in this matter will come to an end, and he need file nothing further in this

matter. If the trial court determines that Mahaffey should continue as Contreras’ appellate counsel,

then it shall enter a written memorialization of that finding into the record of the case and present

that written memorialization to this Court in the form of a supplemental clerk’s record within five

days of the date of this order, or on or before December 3, 2018.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: November 28, 2018


                                                 2